department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc dom fs fi p tl-n-2896-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject unpaid loss reserve this field_service_advice responds to your undated memorandum received in the national_office on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer x y year year year year year year year year year year dollar_figurea dollar_figureb dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren issue whether taxpayer’s reserve for unpaid_losses was fair and reasonable for purposes of sec_1_832-4 whether the service should litigate this issue with respect to year only rather than on the basis of year sec_2 through conclusion the recent tax_court opinion in utah medical illustrates the difficulty in litigating this issue as explained infra this issue requires further clarification on the basis of the facts presented to us the lack of expert analysis and substantial litigating hazards we conclude that the service should not pursue litigation with respect to year sec_2 and facts taxpayer is a property and casualty insurance_company taxpayer’s 10-k reflects that its reserve for unpaid_losses at the end of year sec_1 through was deficient or redundant ie excessive as follows year year year year year year year year year year year deficiency redundancy dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem your submission reflects that pursuant to an examination of taxpayer’s returns for year sec_2 through exam proposed adjustments to taxpayer’s reserve for unpaid_losses in the amount of dollar_figurea for year dollar_figureb for year and dollar_figurec for year the adjustments proposed by exam were primarily based upon the application of a software program created by x when taxpayer disputed this adjustment exam hired y to prepare an actuarial analysis of taxpayer’s reserves for year only y analyzed taxpayer’s reserves for losses and loss adjustment expenses lae for year on a line by line basis and limited its analysis to taxpayer’s major lines of business furthermore y based its computations on a net of reinsurance basis accordingly y considered the proper level of taxpayer’s reserves in light of salvage and reinsurance recoverable y concluded that taxpayer’s total net_loss and lae reserves as of the end of year were redundant by the amount of dollar_figuren the time remaining on the statute_of_limitations is insufficient to allow the service to modify its contract with y in order to analyze taxpayer’s reserves for year sec_2 and moreover your submission indicates that the service has recently closed its examination of taxpayer’s returns for year sec_5 through accordingly you have proposed that the service issue a notice_of_deficiency with respect to year which may then be consolidated for presentation to the tax_court pursuant to a subsequent notice_of_deficiency issued with respect to year sec_5 through we assume that the agent’s proposed_adjustment for year is a negative adjustment law and analysis whether taxpayer’s reserve for unpaid_losses was fair and reasonable applicable law property and casualty insurers must include in gross_income the amount of their underwriting_income as provided in sec_832 computed on the basis of the underwriting and investment exhibit of the naic annual_statement sec_832 sec_832 defines the term underwriting_income as the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred with respect to the term losses_incurred sec_832 provides that a property and casualty insurance_company is entitled to reduce gross_income for the taxable_year to the extent that its estimated unpaid_losses exceed its estimated unpaid_losses for the previous taxable_year conversely sec_832 provides that a property and casualty insurance_company must increase gross_income for the taxable_year to the extent that its estimated unpaid_losses are less than its estimated unpaid_losses with respect to the previous taxable_year the deduction for unpaid_losses is not subject_to cash or accrual accounting rules 481_us_239 rather unpaid_losses are an estimate made at the close of the taxable_year of the insurer’s liability for claims that it will be required to pay in future years 65_tc_897 affd on another issue 571_f2d_514 10th cir unpaid_losses must comprise only actual unpaid_losses as nearly as it is possible to ascertain them sec_1_832-4 since an unpaid loss reserve can only be comprised of actual losses a taxpayer cannot establish reserves unless the underlying loss event has occurred see 88_tc_1050 reserve for anticipated future loss events is not allowable sec_1_832-4 further provides that the deduction for unpaid_losses must be stated in amounts which represent a fair and reasonable estimate of the amount the company will be required to pay whether a taxpayer’s estimate of unpaid_losses is fair and reasonable is essentially a valuation issue and a question of fact 69_tc_260 affd 598_f2d_1211 1st cir utah medical ins ass’n v commissioner tcmemo_1998_458 utah medical a recent tax_court opinion utah medical supra addressed whether a taxpayer’s loss_reserves were fair and reasonable for purposes of sec_1_832-4 in that case the taxpayer was a medical malpractice insurer the taxpayer’s actuary suggested that the taxpayer set_aside loss_reserves within a particular range for both of taxable years at issue in the case and for the four preceding years the taxpayer chose reserve estimates at the high end of its actuary’s suggested range the service argued that for tax purposes the mid-point of an actuarially sound range was the only fair and reasonable estimate in this regard the service also argued that the taxpayer by choosing reserves at the high end of its actuary’s estimated range for six consecutive years calculated reserves which were inherently improbable and unreasonable moreover the service argued that the taxpayer should have realized during the taxable years in issue that its methodology was resulting in excessive reserves and should have adjusted its reserves accordingly the court concluded that the taxpayer’s reserves were fair and reasonable the court reasoned that the taxpayer’s actuary calculated the taxpayer’s reserves by consistently using recognized actuarial methods the court explained that there was no authority for the service’s assertion that the taxpayer was required to chose the mid-point of its actuary’s range each point in the range was reasonable in doing so the court noted that the following factors warranted a large actuarial range a the taxpayer was a modestly-capitalized single line insurer b the average cost of each claim was high and there were relatively few claims and c medical malpractice insurance is volatile and long-tailed moreover the court explained that although insurers receive tax advantages for increasing their loss_reserves additions to loss_reserves typically hinder competitiveness by requiring higher premiums and the reduction in surplus caused by increases in loss_reserves invite state regulators to limit the company’s ability to write additional premiums the court also concluded that the method employed by the service’s expert was reasonable as well however the court explained that since there is no requirement under sec_1_832-4 that a taxpayer’s method be more reasonable than the service’s the taxpayer complied with the requirements of the regulation the opinion in utah medical illustrates the difficulty that the service will encounter in litigating loss reserve cases the code allows insurers to claim deductions for losses that have been incurred but not paid due to the inherent complexity of predicting losses for certain lines of insurance courts will continue to accord deference to taxpayers’ actuaries in certain cases therefore in cases where a taxpayer establishes reserves pursuant to its actuary’s recommendation the service’s expert will have to convincingly persuade the court that the level of reserves recommended by taxpayer’s actuary did not satisfy the fair and reasonable standard reflected in regulations to do so the service’s expert in such cases should be prepared to in light of the opinion in utah medical we conclude that in the present case additional factual development is necessary this discussion is set forth infra in the section discussing case development hazards and other considerations whether the service should litigate this issue with respect to year only this issue is discussed infra in the section discussing case development hazards and other considerations case development hazards and other considerations litigation strategy and suggested factual development our conclusion in this regard is consistent with sec_1_832-4 which requires that the determination of unpaid_losses at the close of each taxable_year must represent actual unpaid_losses as nearly as it is possible to ascertain them in general where a number of reasonable actuarial techniques fairly applied generate differing estimates of expected losses a court will likely conclude that any one of those estimates satisfies both the fair and reasonable estimate standard in regulations and the near as it is possible to ascertain them standard in sec_1 a at a minimum sec_1_832-4 prevents a taxpayer from establishing contingency reserves for losses that not have occurred see maryland deposit supra need to consider tax years together due to the lack of expert analysis with respect to year sec_2 and any attempt to dispute the level of taxpayer’s reserves for those years would carry substantial litigation hazards accordingly the service should not attempt to litigate the agent’s proposed findings for those years if you have any further questions please call -622-7870 deborah a butler assistant chief_counsel by joel e helke chief financial institutions products branch cc
